Citation Nr: 1207150	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant had active duty for training from June to September 1979 and from June to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which reopened and denied the appellant's claim for service connection for a right knee disability.  

In a February 2011 decision, the Board found new and material evidence had been received and reopened the claim.  In addition, the Board remanded the reopened claim for additional development of the record.  As the requested development has been accomplished, the case is again before the Board for appellate consideration.


FINDING OF FACT

The appellant's right knee arthritis, status post arthroscopy, cannot be disassociated from an injury in service.


CONCLUSION OF LAW

Right knee arthritis, status post arthroscopy, was incurred in active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  In light of the favorable finding with regard to the issue of service connection for a right knee disability, no further discussion of VCAA compliance is warranted at this time.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under the law, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The appellant asserts that she has current right knee disability as a result of a right knee injury in service, in 1982, while at Ft. McClellan, Alabama, and that she sought medical treatment at the medical facility there.  She reports that her right knee has hurt, and frequently swelled, since then.  She also reports that she has sought medical treatment for the right knee since service.  More recently, her right knee additionally gives out when attempting to exercise.

The available service treatment records are negative for any complaints or findings relative to a right knee injury or right knee disability.  No service treatment records dated in 1982 are of record.  January 2004 and March 2009 official responses to VA requests for additional service treatment records dated in 1982 indicated no additional records were available.  In a Memorandum dated May 27, 2009, VA made a formal finding of unavailability of service records for the Veteran's 1982 period of service.  The Veteran's DD Form 214 reflects that she was separated from service in October 1982 due to completion of active duty for training.

The evidence supporting the appellant's claim includes private and VA medical records, statements, and statements from her brother and some service colleagues.  

Private medical records disclose the appellant complained of a swollen and painful right knee in August 1996.  She denied any trauma or injury.  A history of arthroscopic knee surgery 10 years earlier was reported.  X-ray examination of the right knee at that time revealed suprapatella effusion.  The interpreting physician opined that this may represent blood or infection.

In a statement dated September 2008, B.W.E., M.D., related he was treating the appellant who reported she sustained an injury to the right knee in service, in the summer of 1982 while running in physical training.  It was noted that the Veteran asserted she had had pain and swelling ever since the injury, and that the knee was now giving way.  The physician stated the appellant had advancing osteoarthritis of the right knee which was more likely than not related to the fall on active duty.

In a July 2009 letter, R.P. related that the appellant had been a member of his military unit.  He stated that she went to Officer Basic Training in the summer of 1982 and that she injured her right knee at Fort McClellan, Alabama.  He maintained she returned to her unit in Arkansas with an injured knee.  

During a hearing before the undersigned Veterans Law Judge in March 2010, the appellant asserted she had been participating in physical training when she fell and her knee popped.  She testified she was taken to the clinic on the base at Fort McClellan for treatment.  She claimed fluid was drained from her knee.  

In March 2010, the appellant's brother wrote to confirm that the appellant injured her knee at Fort McClellan in the summer of 1982.  He noted she called home to say she had injured her knee during physical training and that efforts were being made to board her out because she was having problems keeping up due to the knee injury.  He asserted that after she returned home, he advised the appellant how to wrap her knee when it became swollen.  He added she continued to have problems with her knee after she moved to Houston in 1983.  

In e-mail correspondence dated May 2010, M.W., R.N. related she met the appellant in January 1983 in Houston.  She stated they became good friends and that she noticed that the appellant had times when she had difficulty walking due to a swollen knee.  M.W. stated the appellant told her she had injured the knee on active duty.  She noted she is a Registered Nurse and would assist the appellant in taking care of her painful and, at times, very swollen knee because the appellant did not have any medical insurance.  

In a statement received in May 2010, C.B. related she had been a student with the appellant in a Chemical Basic Officer course at Fort McClellan.  She noted the appellant did not complete the course with her.  

The appellant was afforded a VA examination of the joints in March 2011.  The examiner reviewed the claims folder.  He noted the appellant, by history, injured her right knee while running in 1982.  He noted there were numerous statements in the record attesting to the injury.  Following an examination, the diagnosis was degenerative arthritis of the right knee.  The examiner commented that if the lay statements and the appellant's history were accepted, it was his opinion the appellant is genuine in her description and that, therefore, it is as likely as not that the condition the appellant has is a residual of, secondary to, and the result of the injury she sustained in 1982 while on active duty.  The physician's rationale is that the record is replete with lay statements as well as some treatment.  He added it was his opinion the appellant is an accurate historian who does not tend to amplify her symptoms or embellish details.

The Board observes the RO attempted on several occasions to obtain the service treatment records for the relevant time period.  Such efforts have been unsuccessful.  

In addition to her assertions regarding the onset of her right knee disability, the appellant has provided a statement from her brother who said she provided a contemporaneous account of her injury.  The Board further notes the statement from the nurse who provided treatment for the appellant's right knee after they met in 1983, which was less than one year after the injury.  

It is also significant to note that the only medical opinions of record link the current right knee disability to the injury in service.  As noted above, the VA examiner determined in March 2011 that the appellant was credible and a reliable historian.  The Board finds the appellant has provided credible lay testimony regarding her in-service injury.  She is competent to report she injured her right knee in service.  In light of the fact the VA examiner concluded her current right knee arthritis is related to service, the Board, resolving all reasonable doubt in the appellant's favor, finds that service connection for right knee arthritis is warranted.  


ORDER

Service connection for a right knee arthritis, status post arthroscopy, is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


